In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00243-CV

 ____________________


IN THE INTEREST OF A.G.C.M.




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 08-07-06653 CV




MEMORANDUM OPINION

	G.C.A. appeals from an order terminating his parental rights to the minor child
A.G.C.M.  The trial court found, by clear and convincing evidence, that statutory grounds
existed for the termination and that termination of G.C.A.'s parental rights would be in the
best interest of the child.  See Tex. Fam. Code Ann. § 161.001 (1) (D), (E), (N) and (O)
(Vernon Supp. 2009); Tex. Fam. Code Ann. § 161.001 (2) (Vernon Supp. 2009).   We have
independently reviewed the record and agree that the appeal is frivolous.  Accordingly, we
affirm the judgment of the trial court.
	G.C.A.'s court-appointed appellate counsel submitted a brief in which she concludes
that there are no arguable grounds to be advanced on appeal.  See Anders v. California, 386
U.S. 738, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967); Interest of L.D.T., 161 S.W.3d 728, 731
(Tex. App.--Beaumont 2005, no pet.).  The brief provides counsel's professional evaluation
of the record.  Counsel served appellant with a copy of the Anders brief filed on his behalf. 
Counsel moved to withdraw and requested that G.C.A. be provided with an opportunity to
file a pro se response.  On October 8, 2009, we granted an extension of time for filing a pro
se brief.  The appellant has not communicated with the Court and has not filed a pro se brief.
	We have reviewed counsel's brief and the trial court record.  We conclude that no
arguable grounds for appeal exist and we therefore affirm the judgment of the trial court.  We
grant appellate counsel's motion to withdraw. (1)
	AFFIRMED.
 ___________________________
									DAVID GAULTNEY
										Justice

 
Submitted February 9, 2010
Opinion Delivered February 18, 2010

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. In connection with withdrawing from the case, counsel shall inform the appellant of the
result of this appeal and the that he has a right to file a petition for review with the Texas Supreme
Court. See Tex. R. App. P. 53; Interest of K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.--Houston [1st
Dist.] 2003, no pet.).